I respectfully dissent. Although I agree with the principal opinion that the trial court's statement that an officer must possess a reasonable suspicion of criminal activity prior to identifying himself to a citizen as a police officer is an inaccurate statement of the law, my review of the record reveals another basis for the trial court's judgment granting appellant's motion to suppress evidence. The trial court further explained its decision by holding that the law enforcement agents involved in appellant's arrest unlawfully "stopped," "detained," and "restrained" appellant when appellant and his companions were walking on a public sidewalk.
As the principal opinion also notes, we, as a reviewing court, must generally accept a trial court's fundamental findings if those findings are supported by competent, credible evidence. SeeState v. Guysinger (1993), 86 Ohio App.3d 592.
I believe that competent, credible evidence supports the trial court's judgment and I would thus overrule appellant's assignment of error and affirm the trial court's judgment.